DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 20 objected to because of the following informalities: There should be a comma between “Broadcast” and “ADS-B” because it is introducing the name/abbreviation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “enhancement” in claims 7 and 17 is a relative term which renders the claim indefinite. The term contrast and brightness “enhancement” is subjective not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 8, and 18 recites the limitation "the ADS-B Data" in line 5 of claim 8 and line 4-5 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of receiving data, deriving data, calculating an area of data, performing image processing, and generating a display. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “the at least one processor.”  That is, other than reciting “the at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the at least one processor” language, the claim encompasses a user receiving and deriving data, in the mind, from a database, and then calculating, performing, and generating a display, in the mind. The mere nominal recitation of a processor of the client device does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “at least one processor” that performs the receiving data, deriving data, calculating an area of data, performing image processing, and generating a display steps. The steps are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea.  The processor of a display device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a 
The claim recites the additional element of “via a user interface of the mobile terminal” that performs the displaying step. The step involving the displaying via a user interface of the mobile terminal is also recited at a high level of generality (i.e. as a general means of displaying the image and segmentation map from the mobile robot), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea such as an interaction with the display device. The claim is directed to the abstract idea. 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7, 9, 11-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US20210407306A1) in view of Scherer (US9176324B1). 
Regarding claim 1, Nielson teaches an aircraft display system, the aircraft display system comprising: a display device (see Paragraph 0012 for the flight management system includes a communications system, a display system, and at least one processor with a non-transitory processor-readable medium storing processor-executable code); 
a target model database (see Paragraph 0103 for the image can be from the perspective of the aircraft flight deck as derived from aircraft attitude, high-precision navigation solutions, and a database of terrain, obstacles and runway features. Generally, only those terrain, obstacle, and runway features which are contained in the current version of the SVS database are displayed in a conventional system); 
at least one processor in operable communication with the display device, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: receive traffic target identification data identifying traffic target see Paragraph 0101 for an amplitude signature or phase signature that varies between the two halves of the antennas may be used to obtain data about target position for detected targets (e.g., an object such as other aircraft, terrain, towers, runway lights, and runway lights including radar reflectors such as radar reflector 608));
 receive transmitted data from the traffic target (see Paragraph 0100 for the received returns can be processed to determine a high-resolution estimate of a target angle relative to the bore site of the antenna beam. According to some embodiments, the returns can be processed using a complex conjugate multiplication method to determine the target angle); 
derive attribute data for the traffic target at least from the transmitted data and from target model data retrieved from the target model database, the aircraft attribute data including position, orientation and air or ground vehicle dimensions (see Paragraph 0048 for the flight monitoring system 210 may be or include at least one of a GPS, a Global Navigation Satellite System (GNSS), an altitude heading and reference system (AHRS), and an inertial reference system (IRS). The flight monitoring system 210 is configured to acquire flight data indicative of at least one flight characteristic of the aircraft. The flight characteristics may include, for example, a ground speed, a vertical speed, a pitch angle, or an altitude of the aircraft. Data from the flight monitoring system 210 is output to the controller 202; see also Paragraph 0095 for Radar system 1302 scans the external surroundings in front of aircraft 600 to sense the location of targets (e.g., radar reflectors 608)); 
receive enhanced vision system, EVS, imaging data from at least one EVS camera (see Paragraph 0076 for the flight displays 102 provide a merged image of terrain derived from two or more of enhanced vision data, radar data, and SVS data as discussed in U.S. application Ser. No. 14/536,330 incorporated herein by reference and assigned to the assignee of the present application).
Nielson fails to explicitly teach calculate an area of the EVS imaging data to be visually distinguished to highlight the traffic target, the area calculated based on the attribute data including 
However, Scherer teaches calculate an area of the EVS imaging data to be visually distinguished to highlight the traffic target, the area calculated based on the attribute data including position, orientation and aircraft dimensions (see Paragraph 0012 for a device is disclosed for enhancing the image presented on an aircraft display unit with the use of location bands with location highlighters, where such device could be the IG processor configured to generate an image data set as a function of location highlighter data associated with location data (and terrain data where a terrain data source is available and applicable). The image data set could be representative of each object enhanced with a location highlighter in a multi-dimensional image, i.e., a two-dimensional image or a three-dimensional image; see also Paragraph 0035 for aircraft position comprises geographic position (e.g., latitude and longitude coordinates), and heading may be derived from either geographic position, aircraft position, or both. As embodied herein, aircraft orientation may include pitch, roll, and/or yaw information related to the attitude of the aircraft. As embodied herein, a navigation system 110 could provide navigation data including, but not limited to, geographic position 112 , altitude 114 , heading 116 , attitude 118 as well as flight plan information to the IG processor 150 for subsequent processing as discussed herein); 
perform image processing on the area of the EVS imaging data to visually distinguish the area so as to highlight the traffic target, thereby providing highlighted EVS imaging data (see Paragraph 0056 for in the drawings of FIGS. 6A through 7D, the advantages and benefits of the embodiments discussed herein may be illustrated in by showing examples of enhancing locations through the use of highlighter bands with location highlighters as embodied herein. Although these examples will be drawn towards depictions of highlighter bands presented on an HDD unit, the embodiments herein are not exclusive to the HDD unit but could include other display unit(s) such as the HUD unit);
and generate a display to be displayed on the display device based on the EVS imaging data and the highlighted EVS imaging data (see Paragraph 0047-48 for FIG. 5B provides an exemplary depiction of a HUD unit for presenting tactical information to the pilot or flight crew against the background of a three-dimensional image of terrain and sky. Both the HDD unit and HUD unit could be employed as display units configured to present SVS image(s), EVS image(s), or combined SVS and EVS image(s)...one or more locations depicted in a three-dimensional image of terrain may be enhanced using highlighter bands with location highlighters).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, using the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, for the purpose of aiding in locating distant objects, highlighting other invisible objects, and enhance a pilot's situational awareness by enhancing his or her ability to determine the location of a flight plan feature(s) such as a destination airport or alternate airport (see Paragraph 0010 of Scherer).
Regarding claim 2, Nielson teaches the elements of the present invention but fails to explicitly teach the aircraft display system of Claim 1, wherein the program instructions are configured to cause the at least one processor to determine a separation distance between ownship aircraft and the traffic target based on the position data and to generate the highlighted EVS imaging data of the traffic to follow to change in dependence on the separation distance.
However, Scherer teaches the aircraft display system of Claim 1, wherein the program instructions are configured to cause the at least one processor to determine a separation distance see Paragraph 0075 for each location highlighter and/or highlighter band could be color-coded, where the use of colors could be based upon criteria such as, but not limited to, distance from the aircraft, type of object, and/or whether or not it has been stated in the flight plan).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, using the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, for the purpose of aiding in locating distant objects, highlighting other invisible objects, and enhance a pilot's situational awareness by enhancing his or her ability to determine the location of a flight plan feature(s) such as a destination airport or alternate airport (see Paragraph 0010 of Scherer).
Regarding claim 3, Nielson teaches the elements of the present invention but fails to explicitly teach the aircraft display system of Claim 2, wherein the program instructions are configured to cause the at least one processor to receive a separation distance to be maintained from Air Traffic Control, ATC, and to generate the highlighted EVS imaging data to change based on a comparison between the separation distance and the separation distance to be maintained.
However, Scherer teaches the aircraft display system of Claim 2, wherein the program instructions are configured to cause the at least one processor to receive a separation distance to be maintained from Air Traffic Control, ATC, and to generate the highlighted EVS imaging data to change based on a comparison between the separation distance and the separation distance to be maintained (see Paragraph 0062 for a display unit capable of displaying colors, a highlighter band could be enhanced by color on a display where colors may be presented, and such color could remain steady regardless of the distance between the object and the aircraft or vary as a function of the distance. For the purpose of illustration and not of limitation, colored highlighter bands may be used to distinguish or differentiate between objects stated in the flight plan).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, using the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, for the purpose of aiding in locating distant objects, highlighting other invisible objects, and enhance a pilot's situational awareness by enhancing his or her ability to determine the location of a flight plan feature(s) such as a destination airport or alternate airport (see Paragraph 0010 of Scherer).
Regarding claim 4, Nielson teaches the elements of the present invention but fails to explicitly teach the aircraft display system of Claim 1, wherein the highlighted EVS imaging data includes an outline around the traffic target.
However, Scherer teaches the aircraft display system of Claim 1, wherein the highlighted EVS imaging data includes an outline around the traffic target (see Paragraph 0059 and Figure 6B for as observed, the highlighter band 202 is conspicuous from the location highlighter 204; that is, the visual appearance of the highlighter band 202 is conspicuous from the visual appearance of the location highlighter 204).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, using the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, for the purpose of aiding in locating see Paragraph 0010 of Scherer).
Regarding claim 6, Nielson teaches the aircraft display system of Claim 1, wherein the program instructions are configured to cause the at least one processor to scale and rotate the air or ground vehicle dimensions based on the location and orientation of the traffic target and to calculate the area based on the scaled and rotated air or ground traffic dimensions (see Paragraph 0007 for the camera is installed in an appropriate position, such as in the nose of an aircraft, so that the pilot can be presented with an appropriately scaled and positioned video image on the HUD having nearly the same point of view as the pilot when viewing the external surroundings of the aircraft through the HUD).  
Regarding claim 7, Nielson teaches the elements of the present invention but fails to explicitly teach the aircraft display system of Claim 1, wherein the highlighted EVS imaging data includes contrast and/or brightness enhancement.  
However, Scherer teaches the aircraft display system of Claim 1, wherein the highlighted EVS imaging data includes contrast and/or brightness enhancement (see Paragraph 0064 for where a single color perspective of a terrain scene has the visually appearance of a three-dimensional, lighted solid terrain image formed by varying the brightness of the single color, the highlighter band 208 may visually appear as a transparent band against such terrain image and above the location highlighter 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, using the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic see Paragraph 0010 of Scherer).
Regarding claim 9, Nielson teaches the elements of the present invention but fails to explicitly teach the aircraft display system of Claim 1, wherein the program instructions are configured to cause the at least one processor to generate a display to be displayed on the display device as part of a combined vision system whereby the EVS imaging data, the highlighted EVS imaging data and synthetic features are combined, wherein the synthetic features are based on sensed aircraft parameters including speed, altitude and location and features derived at least from an airport database.
However, Scherer teaches the aircraft display system of Claim 1, wherein the program instructions are configured to cause the at least one processor to generate a display to be displayed on the display device as part of a combined vision system whereby the EVS imaging data, the highlighted EVS imaging data and synthetic features are combined, wherein the synthetic features are based on sensed aircraft parameters including speed, altitude and location and features derived at least from an airport database (see Paragraph 0038 for a combined Snythetic Vision System (SVS) and EVS could provide terrain data in the form of terrain image data. Other examples of other aircraft systems 124 which could comprise sources of terrain data include, but are not limited to, a TAWS and an AAWS. As embodied herein, the terrain database 122 and other aircraft systems 124 could provide terrain data to the IG processor 150 for subsequent processing as discussed herein; see also Paragraph 0046 for The tactical display unit 142 could display the same information found on a primary flight display (“PFD”), such as “basic T” information (i.e., airspeed, attitude, altitude, and heading). Although it may provide the same information as that of a PFD, the tactical display unit 142 may also display a plurality of indications or information including, but not limited to, selected magnetic heading, actual magnetic track, selected airspeeds, selected altitudes, altitude barometric correction setting, vertical speed displays, flight path angle and drift angles, flight director commands, limiting and operational speeds, mach number, radio altitude and decision height, final approach trajectory deviations, and marker indications).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, using the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, for the purpose of aiding in locating distant objects, highlighting other invisible objects, and enhance a pilot's situational awareness by enhancing his or her ability to determine the location of a flight plan feature(s) such as a destination airport or alternate airport (see Paragraph 0010 of Scherer).
Regarding claim 11, see the corresponding elements of claim 1.
Regarding claim 12, see the corresponding elements of claim 2.
Regarding claim 13, see the corresponding elements of claim 3.
Regarding claim 14, see the corresponding elements of claim 4.
Regarding claim 17, see the corresponding elements of claim 7.
Regarding claim 19, see the corresponding elements of claim 9.

Claims 5, 8, 10, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson and Scherer in further view of Shafaat (US20170103660A1).
Regarding claim 5, Nielson and Scherer teach the elements of the present invention but fail to explicitly teach the aircraft display system of Claim 1, wherein the attribute data additionally includes trend information for the target, and wherein the program instructions are configured to cause the at 
However, Shafaat teaches the aircraft display system of Claim 1, wherein the attribute data additionally includes trend information for the target, and wherein the program instructions are configured to cause the at least one processor to calculate the area using the trend information to extrapolate the position and orientation to compensate for known latency in the aircraft display system with respect to at least the ADS-B data (see Paragraph 0042 for the computer system that processes traffic data broadcast by other aircraft within the vicinity of ownship. When in a default mode, this computer system causes a traffic display unit (e.g., the cockpit navigation display) to display symbols indicating the current position, current heading/track and current trend of ownship and symbols indicating the relative current positions of other ADS-B-equipped aircraft, as seen in the exemplary screen shot of FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, and the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, using the ADS-B data functionality for displaying air traffic on a traffic display unit, as taught by Shafaat, for the purpose of enabling the flight crew to continue the approach and land the aircraft even if they lose visual contact with the leading aircraft (see Paragraph 0009 of Shafaat).
Regarding claim 8, Nielson and Scherer teach the elements of the present invention but fail to explicitly teach the aircraft display system of Claim 1, wherein the attribute data additionally includes trend information for the target, and wherein the program instructions are configured to cause the at 
However, Shafaat teaches the aircraft display system of Claim 1, wherein the attribute data additionally includes trend information for the target, and wherein the program instructions are configured to cause the at least one processor to calculate the area using the trend information to extrapolate the position and orientation to compensate for known latency in the aircraft display system with respect to at least the ADS-B data (see Paragraph 0042 for the computer system that processes traffic data broadcast by other aircraft within the vicinity of ownship. When in a default mode, this computer system causes a traffic display unit (e.g., the cockpit navigation display) to display symbols indicating the current position, current heading/track and current trend of ownship and symbols indicating the relative current positions of other ADS-B-equipped aircraft, as seen in the exemplary screen shot of FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, and the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, using the ADS-B data functionality for displaying air traffic on a traffic display unit, as taught by Shafaat, for the purpose of enabling the flight crew to continue the approach and land the aircraft even if they lose visual contact with the leading aircraft (see Paragraph 0009 of Shafaat).
Regarding claim 10, Nielson and Scherer teach the elements of the present invention but fail to explicitly teach the aircraft display system of Claim 1, wherein the transmitted data is Automatic Dependent Surveillance - Broadcast ADS-B data.  
see Paragraph 0034 for in aircraft equipped with an ADS-B reception function, the onboard system(s) have access to the aircraft's own current position (latitude, longitude, and altitude), true and calibrated airspeed, and groundspeed, along with other needed parameters. The ADS-B aircraft can also receive similar data from other aircraft in the vicinity, in particular from the assigned leading aircraft).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flight management system, as taught by Nielson, and the highlighting functionality as it pertains generally to the field of cockpit indicators or display units that provide flight information to the pilot or flight crew of an aircraft, and more particularly to synthetic vision systems or enhanced vision systems, as taught by Scherer, using the ADS-B data functionality for displaying air traffic on a traffic display unit, as taught by Shafaat, for the purpose of enabling the flight crew to continue the approach and land the aircraft even if they lose visual contact with the leading aircraft (see Paragraph 0009 of Shafaat).
Regarding claims 15 and 16, see the corresponding elements of claim 5.
Regarding claim 18, see the corresponding elements of claim 8.
Regarding claim 20, see the corresponding elements of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yum (US8094188) teaches a present novel and non-trivial system, apparatus, and method for enhancing an image presented to the pilot on an aircraft display unit. Locations of visible and invisible objects related to aviation such as airports, navigation aids and facilities, and airspace are enhanced by providing location highlighters of the objects. Data representative of the terrain and location of objects 
Frank (US8099234) teaches a present novel and non-trivial system, apparatus, and method for presenting information to the pilot on an aircraft display unit employed in a synthetic vision system (“SVS”), an enhanced vision system (“EVS”), or combined system. Information regarding the locations of visible and invisible objects related to aviation such as airports, navigation aids and facilities, and airspace are provided by location markers. Data representative of the terrain and location of objects depicted in a scene outside the aircraft are retrieved from one or more data sources. An image generating processor generates an image data set representative of a three-dimensional perspective view of a scene outside the aircraft, wherein the image data set is determined as a function of the terrain data and location marker data associated with the location data. The image data set may be provided to a Head-Down Display unit, a Head-Up Display unit, or both.
Chiew (US7965202) teaches a present novel and non-trivial system, module, and method for presenting an abbreviated pathway on a tactical display unit. A processor generates an image data set representative of a pathway and a three-dimensional perspective scene outside the aircraft using terrain data, first location highlighter data, and second location highlighter data, where the first location highlighter data corresponds to the active flight path and second location highlighter data corresponds to a subsequent flight path. After being presented to a display system, an image represented in the image data set is presented on a tactical display unit, whereby an abbreviated pathway appears superimposed against the three-dimensional perspective scene outside the aircraft, where location highlighters are used for the depiction of the pathway comprising of at least one enhanced boundary of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665